DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species B (Fig. 21) and Subspecies 2 (Fig. 20) in the reply filed on 7/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
No claims are withdrawn currently.
Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 recites “The method of claim 15, aligning”. Missing a term such as “further comprising” or equivalent.  Appropriate correction is required.
Claim 18-19 are objected to because of the following informalities:  Claim 18 recites “less than ½ inch way from a second fastener” and Claim 19 recites “less than ¼ inch way from a second fastener”. It appears that “way” should read --away –
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6, 16, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the guide channel" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the drive element includes a hexalobular drive head that enters the hexalobular drive hole before said advancing step”. This is unclear because “the advancing step” being referred to is a sequential advancing of a plurality of fasteners, so it is unclear if this limitation is meant to claim that the drive head enters the drive hole before the next fastener is advanced or before any advancement is performed. The scope is thus unclear.
Claim 16 recites the limitation "a first fastener" and "a second fastener" in line 2.  However, these same elements were already introduced in claim 15 and thus it is unclear if they are the same elements or not. The scope is thus unclear. 
Claim 20 recites the limitation "the drive element" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Additionally this element is not tied to any other component and thus the scope is unclear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Loew (DE20009191U1, machine translation relied on).
Re Claim 20, Loew discloses a method of installing a fastener comprising: pulling on a strip 2 at a first location downstream of a guide defining a bore 41, the strip including a plurality of fasteners 14 (Fig. 1-2; pulling defined by Merriam-Webster as “to exert force upon so as to cause or tend to cause motion toward the force”); and sequentially advancing the plurality of fasteners through the bore and into a work piece with the drive element (Fig. 1-2; para. 21, 24).
Claim(s) 20 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Hanlon (US 5,184,497).
Re Claim 20, as best understood, Hanlon discloses a method of installing a fastener comprising: pulling on a strip 150 at a first location downstream of a guide defining a bore, the strip including a plurality of fasteners R (Col. 5, lines 23-60; Col. 8, lines 22-60; Fig. 8-15); and sequentially advancing the plurality of fasteners through the bore and into a work piece W with the drive element 62 (Col. 5, lines 23-60; Col. 8, lines 22-60; Fig. 8-15).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loew (DE20009191U1, machine translation relied on) in view of Hoffman (US 7,082,857) and Vandenberg (PGPub 2013/0276591).
Re Claim 1, Loew discloses a method of installing a fastener comprising: pulling on a strip 2 at a first location downstream of a guide defining a bore 41, the strip including a plurality of fasteners 14 (Fig. 1-2; pulling defined by Merriam-Webster as “to exert force upon so as to cause or tend to cause motion toward the force”); and sequentially advancing the plurality of fasteners through the bore and into a work piece with a drive element that extends toward the strip while rotating (Fig. 1-2; para. 21). 	Loew does not explicitly disclose the drive element extends through the strip while rotating (Although it likely would need to extend through in order to complete the screwing process but not explicitly shown). However, Hoffman teaches sequentially advancing the plurality of fasteners into a work piece with a drive element that extends through a strip 62 while rotating (Col. 6, lines 1-35; Fig. 1-5). It would be obvious to one of ordinary skill in the art to have a drive element that extends through the strip while rotating, in order to properly ensure the fastener is effectively screwed into a workpiece and since it is likely that this is already occurring in the Loew method and also since this is common technique for automatic screwing machines. 	Loew does not disclose each fastener defining a hexalobular drive hole. However, Vandenberg teaches using a drive and a fastener defining a hexalobular drive feature (para. 195). It would be obvious to one of ordinary skill in the art to utilize a drive and a fastener defining a hexalobular drive feature, as taught by Vandenberg, for the purpose of utilizing a feature which is known to be less likely to strip and especially suitable for frequent attachment and removal and also since it is standardized by the International Organization for Standardization as ISO 10644 (para. 195).
Re Claim 3, as best understood, Loew discloses guiding a first fastener into a feed slot that is upstream of the bore and downstream of the guide channel (Fig. 1-2).
Re Claim 4, Loew/Hoffman discloses rotating the first fastener with the drive element as the first fastener moves through the bore (Fig. 1-2; para. 21 of Loew; Col. 6, lines 1-35; Fig. 1-5 of Hoffman).
Re Claim 5, Loew discloses guiding the strip with a guide channel distal from and upstream of the bore (Fig. 2: downward diagonal portion where strip is guided on left side of Fig. 2); and sequentially guiding the plurality of fasteners into a feed slot that is upstream of the bore and downstream of the guide channel (diagonal portion at element 4 which passes shaft 11 in Fig. 2, this portion is upstream of the bore and downstream of the guide channel).
Re Claim 6, as best understood, Loew/Hoffman/Vandenberg disclose the drive element includes a hexalobular drive head that enters the hexalobular drive hole before said advancing step.
Re Claim 7, Loew/Hoffman/Vandenberg disclose moving the hexalobular drive head downward through the strip and into the bore; moving the hexalobular drive head beyond the bore while engaging the hexalobular drive hole.
Re Claim 8, Loew/Hoffman/Vandenberg discloses retracting the hexalobular drive head from the bore upward out of a hole in the strip.
Re Claim 9, Loew/Hoffman/Vandenberg discloses maintaining tension on the strip (by elements 31A/31B in Loew) while the drive element is projecting through the strip so that the drive element through the strip prevents the strip from advancing to place a second fastener adjacent the drive element.
Re Claim 10, Loew discloses the second fastener remains in a feed slot adjacent and leading into the bore until the drive element exits the strip, wherein the second fastener moves over the bore after the drive element exits the strip (Fig. 1-2).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loew in view of Hoffman and Vandenberg, as applied to claim 1, and further in view of Hanlon.
Re Claim 2, Loew discloses a tension feeder 31A/31B automatically pulls the strip during the pulling step through the guide (Fig. 1-2).  	Loew does not disclose the tension feeder including a feeder element, wherein the feeder element engages the strip at the first location, wherein the feeder element moves with the strip at the first location, farther and farther away from the guide with each succeeding fastener advanced from the plurality of fasteners. However, Hanlon teaches pulling on a strip 150 of fasteners with a tension feeder 158/162 which automatically pulls the strip, the tension feeder including a feeder element 164, wherein the feeder element engages the strip at the first location, wherein the feeder element moves with the strip at the first location, farther and farther away from the guide with each succeeding fastener advanced from the plurality of fasteners (Col. 5, lines 23-60; Col. 8, lines 22-60; Fig. 8-15). It would be obvious to one of ordinary skill in the art to utilize a feeder element with these features, as taught by Hanlon, for the purpose of enabling reliable collection of the strip after fasteners are dispensed and also since it is an art recognized equivalent method of pulling the strip automatically and also since it will ensure that the strip is effectively pulled continuously with less maintenance than the Loew method which could have wear and tear issues with the gearing used in Loew.
Claim(s) 11, 13-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loew in view of Hoffman.
Re Claim 11, Loew discloses a method of installing a fastener comprising: pulling on a strip 2 at a first location downstream of a guide defining a bore 41, the strip including a plurality of fasteners 14 (Fig. 1-2; pulling defined by Merriam-Webster as “to exert force upon so as to cause or tend to cause motion toward the force”); rotating a drive element adjacent the strip (para. 21, 24); and sequentially advancing the plurality of fasteners through the bore and into a work piece with the drive element (Fig. 1-2; para. 21, 24).Loew does not explicitly disclose the drive element extends through the strip (Although it likely would need to extend through in order to complete the screwing process but not explicitly shown). However, Hoffman teaches sequentially advancing the plurality of fasteners into a work piece with a drive element that extends through a strip 62 (Col. 6, lines 1-35; Fig. 1-5). It would be obvious to one of ordinary skill in the art to have a drive element that extends through the strip while rotating, in order to properly ensure the fastener is effectively screwed into a workpiece and since it is likely that this is already occurring in the Loew method and also since this is common technique for automatic screwing machines.
Re Claim 13, Loew/Hoffman discloses continuing to rotate the drive element as the drive element extends through the strip.
Re Claim 14, Loew discloses preventing the strip from advancing with the drive element extending through the strip, while the drive element rotates (by elements 31A/31B in Loew).
Re Claim 15, Loew discloses aligning a first fastener over the bore, which is a cylindrical bore, while a second fastener, immediately adjacent the first fastener, is disposed on the strip upstream of the cylindrical bore within a feed slot, and unaligned with the cylindrical bore (Fig. 2).
Re Claim 16, Loew discloses aligning a first fastener over the bore, while a second fastener, immediately adjacent the first fastener, is disposed on the strip upstream of the bore within a feed slot and unaligned with the bore, wherein the feed slot extends toward the bore and a guide wall 4, wherein the first fastener engages the guide wall entering the bore (Fig. 2).
Re Claims 18-19, Loew discloses rotating a first fastener with the drive element being close from a second fastener in the strip. Loew does not explicitly disclose the drive element less than ½ or ¼ inch away. (Although para. 30 states that the tip of the screw extends about 1 mm in Fig. 2 and the distance between screws on the strip appears smaller than this extension. But specific distance between screws is not mentioned.) However, it would be obvious to one of ordinary skill in the art to have the drive element less than ¼ inch away in order to ensure a maximum number of fasteners can be used and to reduce the amount that the strip needs to be advanced and also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and also since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim(s) 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loew in view of Hoffman, as applied to claim 11, and further in view of Vandenberg.
Re Claim 12, Loew/Hoffman disclose each fastener defines a drive hole and the drive element includes a drive head; wherein the drive head enters the drive hole above the strip, the drive head pushes through the strip during the advancing step. Loew does not disclose each fastener defines a hexalobular drive hole, wherein the drive element includes a hexalobular drive head. However, Vandenberg teaches using a drive and a fastener defining a hexalobular drive feature (para. 195). It would be obvious to one of ordinary skill in the art to utilize a drive and a fastener defining a hexalobular drive feature, as taught by Vandenberg, for the purpose of utilizing a feature which is known to be less likely to strip and especially suitable for frequent attachment and removal and also since it is standardized by the International Organization for Standardization as ISO 10644 (para. 195).
Re Claim 17, Loew does not disclose each fastener defines a hexalobular drive hole. However, Vandenberg teaches using a drive and a fastener defining a hexalobular drive feature (para. 195). It would be obvious to one of ordinary skill in the art to utilize a fastener defining a hexalobular drive feature, as taught by Vandenberg, for the purpose of utilizing a feature which is known to be less likely to strip and especially suitable for frequent attachment and removal and also since it is standardized by the International Organization for Standardization as ISO 10644 (para. 195).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/Primary Examiner, Art Unit 3726